Exhibit 99.1 News Release BROOKFIELD NOW OWNS OVER 90% OF MULTIPLEX Has Extended Offer until November 12, 2007 Now in Position to Compulsorily Acquire Remaining Multiplex Securities Toronto, Canada, October 31, 2007- Brookfield Asset Management Inc. is pleased to advise that over 90% of the outstanding stapled securities of Multiplex Limited and Multiplex Property Trust have been tendered to its takeover offer dated July 10, 2007. Brookfield also announced that it has extended the deadline for its unconditional offer from Wednesday, October 31, 2007 to 7:00 pm (Sydney time) on Monday, November 12, 2007. The company also stated that its offer is now final and will not be extended any further. With over 90% of the Multiplex securities, Brookfield is now in a position to proceed to compulsorily acquire any outstanding Multiplex securities according to the compulsory acquisition provisions under Australian corporate law. About Brookfield Asset Management Brookfield Asset Management Inc. (NYSE/TSX:BAM), focused on property, power and infrastructure assets, has over US$75 billion of assets under management and is co-listed on the New York and Toronto Stock Exchanges under the symbol BAM. For more information, please visit Brookfield’s website at www.brookfield.com. - 30 - For additional information, please contact: Denis Couture SVP, Investor Relations and Corporate and International Affairs Brookfield Asset Management (416) 956-5189 dcouture@brookfield.com This press release contains forward-looking information within the meaning of Canadian provincial securities laws and other “forward-looking statements” within the meaning of Section 27A of the U.S. Securities Act of 1933, as amended, Section 21E of the U.S. Securities Exchange Act of 1934, as amended, “safe harbor” provisions of the United States Private Securities Litigation Reform Act of 1995 and in any applicable Canadian securities regulations.
